FILED
                             NOT FOR PUBLICATION                            MAR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRISHA MUKWEYA,                                  No. 08-73308

               Petitioner,                       Agency No. A070-925-838

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Trisha Mukweya, a native and citizen of Uganda, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

the denial of a motion to reopen for abuse of discretion, Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Mukweya’s motion to

reopen where the motion was filed more than 90 days after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Mukweya failed to establish materially changed

circumstances in Uganda to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (requiring circumstances to have

changed sufficiently that petitioner now has a well-founded fear of persecution).

Because this issue is dispositive of Mukweya’s motion to reopen, we reject her

contention the BIA erred by failing to address whether she established prima facie

eligibility for relief under the Convention Against Torture.

      We lack jurisdiction to consider Mukweya’s challenges to the BIA’s May

14, 2003, order, because this petition for review is not timely as to that order. See

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-73308